McAdam, Ch. J.
Every pleading or notice must be subscribed by the attorney of record (Code, § 421), and to make a substitution effective, an order should be entered and notice given (Bliss Code, vol. 1, p. 89, note,/). Where a notice of appearance is served by an individual, as attorney for the defendant, and a notice of motion is subsequently served in a firm name, without first entering an order of substitution, the notice is irregular, and the objection to it on that ground is fatal.
Motion dismissed.